Order entered April 24, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00956-CV

                SALVADOR ROBLEDO, ET AL., Appellants

                                       V.

    VICTOR HERNANDEZ AND GUILLERMO MARTINEZ, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-10-15879

                                    ORDER

      Before the Court is the April 22, 2020 second motion of appellant Baltasar

Cruz for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to June 1, 2020.


                                              /s/   KEN MOLBERG
                                                    JUSTICE

      .